Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Response to Amendment
The amendment filed on 2/16/2021 has been entered. Claims 1, 12, and 21 are currently amended.  Claims 11, 13, and 15 have been cancelled.  Claims 1-10, 12, 14, 16-21 are pending with claim 17 withdrawn from consideration.  Claims 1-10, 12, 14, 16, 18-21 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 6, filed on 2/16/2021, with respect to objection of claim 1, has been fully considered and is persuasive. The objection has been withdrawn.
Applicant’s argument, see page 6, filed on 2/16/2021, with respect to 112(a) rejection, has been fully considered and is persuasive.  The 112(a) rejection has been withdrawn.
Applicant’s argument, see page 7, filed on 2/16/2021, with respect to 112(b) rejection, has been fully considered and is persuasive.  The 112(b) rejection has been withdrawn.
Applicant’s argument, see page 7-9, filed on 2/16/2021, with respect to 103 rejection, has been fully considered.  The amendment necessitates new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "at least one of (i) at least 0.1-1 wt% sebacic acid, (ii) at least 20-50 wt% zirconium carbonate, and (iii) 0.05-0.5 wt% triethanolamine" renders the claim indefinite because it is unclear what the limitations of at least 0.1-1 wt% sebacic acid and at least 20-50 wt% zirconium carbonate mean, due to the “at least one of” in front of them.  For the purpose of further examination, the above phrase is treated as "at least one of (i) 0.1-1 wt% sebacic acid, (ii) 20-50 wt% zirconium carbonate, and (iii) 0.05-0.5 wt% triethanolamine".

Regarding claim 14, the phrase "the at least one of sulphuric acid and phosphoric acid, and is 95-99 wt% demineralised " renders the claim indefinite because it is unclear if the acid itself is demineralized or if the solvent (ie. water) is demineralized as taught in the spec.  For the purpose of further examination, it will be interpreted as the water is demineralized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US6306226 B1), in view of Pfeiffer et al (US 20100227179 A1).
Regarding claim 1, Iino teaches a surface treatment method for aluminum heat exchangers for the purpose of corrosion resistance [abstract].  Preferable steps are as follows: (1) Chemical etching step, (2) Water-rinsing step, (3) Chemical conversion treatment step, (4) Water-rinsing step, (5) Hydrophilic coating layer-forming step, and (6) Drying step [col.5 ln.27-47].
Iino teaches chemical etching as stated previously, however Iino does not expressly teach alkaline treatment followed by acid treatment as claimed.  Pfeiffer teaches a surface treatment method for aluminum alloys [0060].  In one embodiment, degreasing is carried out with alkaline cleaning bath of pH8-14 [0065], overlapping the claimed pH 8-9, followed by pickling with sulfuric acid [0068], so that contaminating grease or oil, which may have formed, for example, in the form of spots or of an oil or grease layer, is removed [0064].  Pfeiffer’s degreasing corresponds to the claimed first pretreatment.  Pfeiffer’s pickling corresponds to the claimed second pretreatment.  Therefore, it would be obvious to modify Iino by adding Pfeiffer’s degreasing and pickling for the reason of 
Iino’s chemical conversion step forms a protective layer on the etched surface for a purpose of preventing a corrosion [abstract and col.1 ln.41], meeting the definition of passivating (make (a metal or other substance) unreactive by altering the surface layer or coating the surface with a thin inert layer).  Therefore, the claimed passivating step is present.
Iino’s heat exchanger parts include fins and tubes [col.5 ln.65] corresponding to currently recited cooling lines.  Considering the application purpose of the heat exchanger, the cooling line will be filled with the coolant after the product is completed.  Therefore, the limitation of “cooling line which is in contact with the coolant, before the at least one cooling line is filled with the coolant” is inherent in Iino’s heat exchanger.

Regarding claim 2, Iino is silent about an electrical input conductivity of the coolant increases by less than 100 µS/cm.  However, this is an effect of process which seems to depend only on the passivation as disclosed by the applicant: “the passivation is carried out in such manner that the electrical conductivity between the coolant and the cooling line of the heat exchanger is lower than 100 pS/cm” [0011 spec.].  Since Iino teaches similar passivation process as stated above, the claimed effect of conductivity increase by less than 100 µS/cm would be expected to be present.

Regarding claim 3, Iino’s chemical conversion step comprises the treating liquid containing organic acid selected from citric acid, oxalic acid, tartaric acid, phosphoric acid, gluconic acid [col.7 ln. 22], overlapping the claimed organic acid solution.

Regarding claim 5-6, Iino teaches using citric acid [col.6 ln.35-43].  Since applicant discloses that citrates are corrosion inhibitor [claim 6], Iino’s citric acid meets the claimed citrate as corrosion inhibitor.

Regarding claims 8, Iino teaches a surface treatment composition is brought into contact with a desired portion of the chemically etched aluminum-containing metal material at a temperature of 20 to 70°C [col.7 ln.5].  Iino’s Example 1 teaches that an aluminum heat exchanger was immersed in an aqueous solution of 2% by weight of sulfuric acid at a temperature of 60°C for 2 minutes, to subject the heat exchanger surface to an etching step [col.9 ln.54].  In order to reach 70 °C or 60 °C, the solution must be prewarmed, therefore meeting the claimed limitation.

Regarding claim 12, Pfeiffer teaches the alkaline degreasing bath has a temperature of 10-80 °C [0066], overlapping the claimed 40-60 °C.

Regarding claim 18, Iino is silent about electrical input conductivity of the coolant increases by less than 200 µS/cm.  However, this is an effect of process which seems to depend only on the passivation as disclosed by the applicant: “the passivation is carried out in such manner that the electrical conductivity between the coolant and the cooling line of the heat exchanger is lower than 100 pS/cm” [0011 spec.].  Since Iino teaches similar passivation process as stated above, the claimed effect of conductivity increase by less than 100 µS/cm would be expected to be present.

Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US6306226 B1), in view of Pfeiffer et al (US 20100227179 A1), as applied to claim 1 above, and further in view of Tomlinson (US 5952049 A).
Iino teaches the method of passivating a heat exchanger as applied to claim 1 above.
Regarding claim 4, Iino does not teach the passivation solution contains at least one of (i) at least 0.1-1 wt % sebacic acid, (ii) at least 20-50 wt % zirconium carbonate, and (iii) 0.05-0.5 wt % triethanolamine.  However, Tomlinson teaches treating metal surfaces (including aluminum) with zirconate conversion coating solution to improve corrosion resistance (Abstract).  The solution “was prepared with distilled water as follows. Zirconium carbonate in 100 mL distilled water (55 grams of 3ZrO2 CO2.xH2O [assay ~ 40% as ZrO2] providing approximately 16.2 grams zirconium)” (Example 1). Since zirconium carbonate ZrC2O6 contains 

Regarding claim 14, Iino’s example 1 teaches using 2% sulfuric acid solution for the etching step (col. 9 ln. 55), meeting the currently claimed 1-5 wt % of the at least one of sulphuric acid and phosphoric acid.  Iino is silent about the claimed 95-99 wt % demineralized.  However, Tomlinson teaches using distilled water in preparation of the treatment solution (Example 1).  It is known that distilled water is about 99% pure, overlapping the claimed 95-99%.  There, the claimed elements of the acid mixture and 95-99% demineralized are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill could have combined the elements of the acid mixture and 95-99% demineralized, each element merely performs the same function as it does separately.  The result of the combination is predictable – the resulting acid mixture solution would have minimal mineral elements in it. Using distilled water increases purity and reduces impurities, which would have been reasonably recognized to be desirable by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine Tomlinson’s distilled water to Iino’s sulfuric acid solution.

Regarding claim 16, Iino teaches each of the water-rinsing steps can be carried out by a multi-stage rinsing [col. 5 ln.54].  Iino does not teach the rinsing is done with demineralized water.  However, Tomlinson teaches that “A thorough deionized rinse prior to the final "zirconyl stage" is most desirable. Contamination of the "zirconyl stage" with prior treatment solutions is to be avoided as they may induce premature gellation when rising to excessively high levels” [col.6 ln.20].  It is understood that deionized rinse means using deionized water for rinsing; and deionized water is equivalent to demineralized water.  Therefore, it would be obvious to modify Iino’s rinsing with Tomlinson by using deionized water, for the purpose of avoiding contamination.  Tomlinson also teaches that pretreated panels were rinsed in distilled water [col.10 ln.11].  It is understood that distilled water has about 99% purity, overlapping the demineralized water in the current invention.  Thus, the claimed elements of multiple rinsing and demineralized water are both included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill could have combined the elements of the multiple rinsing and demineralized water, each element merely performs the same function as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US6306226 B1) ), in view of Pfeiffer et al (US 20100227179 A1) as applied to claim 1, and further in view of Pellet et al (US 20090045379 A1).
Iino teaches the method of passivating a heat exchanger as applied to claim 1 above.
Regarding claim 10, Iino is silent about the solution treatment time.  However, Pellet teaches an example of treating the brazed aluminum radiator parts in washing fluids with acids and corrosion inhibitor from 15 minutes to overnight (10 hrs) [0037 and Table 2], meeting the claimed reaction time during which passivating the surface takes place lasts for 0.5-3 hours.  Thus, the claimed elements of passivating the surface and reaction time are both included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill could have combined the elements of the passivating and reaction time, each element merely performs the same function as it does separately.  The result of the combination is predictable – a completed passivating process.  Therefore, it would have been obvious for one of ordinary skill to combine Pellet’s treatment time with Iino’s passivating process.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US6306226 B1), in view of Pfeiffer et al (US 20100227179 A1) as applied to claim 1, further in view of Yoshida et al (US 20110180248 A1).
Regarding claim 19, Iino teaches in the chemical conversion step, the treating liquid may contain organic acid selected from citric acid, oxalic acid, tartaric acid, phosphoric acid, gluconic acid (col.7 ln. 22).  Iino is silent about the pH.  However, Yoshida teaches a method for surface treating a heat exchanger comprising a zirconium-based chemical conversion treatment agent [0011].  The pH of the agent is 2.0-6.5; and “If the pH is less than 2.0, the etching may be excessive and sufficient coating film formation may not be possible. If the pH exceeds 6.5, the etching may be insufficient, and a favorable coating film may not be obtained” [0026].  Therefore, in order to achieve a favorable coating film, it would be obvious to combine Yoshida with Iino and arrive at the claimed passivating solution pH.

Claims 7, 9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US6306226 B1), in view of Pfeiffer et al (US 20100227179 A1) as applied to claim 1, further in view of Plaxton (US 3565699 A).
Regarding claim 7, Iino in view of Pfeiffer does not teach prewarming the cooling line before passivating the surface.  However, Plaxton teaches a metal coating process which comprises applying a phosphate or oxalate conversion coating composition to a zinc, aluminum or ferrous metal surface to form a substantially dry, uniform conversion coating [col.1 ln.14].  Plaxton teaches that “both preheating and/or post heating of the metal surface may be used to effect formation of the substantially dry, uniform coating” [col.2 ln.50] and “preheating of the surface prior to the application of the conversion coating composition, may be carried out in many convenient ways to obtain the desired temperatures” [col.4 ln.19].  Therefore, in order to effect formation of the substantially dry, uniform coating and obtain the desired temperature, it would be obvious to modify Iino’s conversion process with Plaxton by preheating the surface.

Regarding claim 9, Plaxton teaches that “the metal surface to which it is applied is desirably at a temperature of at least about 175 degrees Fahrenheit”.  It is reasonable to believe the conversion coating solution is not heated and is at room temperature, lower than 175 degrees Fahrenheit because Plaxton does not teach heating of the conversion coating solution.  Therefore, the claimed temperature of the passivation solution is below a temperature of the at least one cooling line is expected.

Regarding claim 20, the at least one cooling line being prewarmed to at least 175 degrees Fahrenheit is expected as stated above.  This is equivalent to at least 79 °C, overlapping the claimed 90-120 °C.

Regarding claim 21, Iino in view of Pfeiffer teaches a method for producing a heat exchanger having at least one cooling line with a metal base, through which a water-based coolant can flow, comprising: passivating a surface of the at least one cooling line, which is in contact with the coolant, before the at least one cooling line is filled with the coolant, as applied in claim 1 above.  Iino in view of Pfeiffer and further in view of Plaxton teaches prewarming the at least one cooling line before passivating the surface as applied to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A WANG/Examiner, Art Unit 1734